         Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 1 of 10




 1
                           IN THE UNITED STATES DISTRICT COURT
 2
                                 FOR THE DISTRICT OF NEVADA
 3
   LIBERTY INSURANCE CORPORATION, a foreign                    Case No. 2:19-cv-00457-APG-VCF
 4 corporation, and LM GENERAL INSURANCE
   COMPANY, a foreign corporation,
 5
                     Plaintiffs,
                                                                   FINDINGS OF FACT,
 6          v.                                                  CONCLUSIONS OF LAW, AND
                                                                  ORDER FOR ENTRY OF
 7 YVONNE BRODEUR, an individual; JERRY                               JUDGMENT
   BRODEUR, an individual; and ELIAS MENESES, an
 8 individual,
                      Defendants.
 9

10         I conducted a bench trial in this case on February 8, 2021. As required under Federal Rule
11 of Civil Procedure 52(a), below are my findings and conclusions.

12                                    ADMISSIBLE EVIDENCE
13         Preliminarily, I must decide what evidence I may rely upon. In the Joint Pretrial Order,
14 the parties admitted to various facts that required no proof. ECF No. 40 at 5-6. I will rely on

15 those facts and the eight exhibits admitted at trial. The only trial witness was defendant Gerard

16 Brodeur. Plaintiff Liberty Insurance Company objected to any testimony or evidence presented

17 through Mr. Brodeur that exceeded the scope of the parties’ disclosures under Federal Rule of

18 Civil Procedure 26. Out of an abundance of caution, I allowed Mr. Brodeur to testify beyond the

19 scope of those disclosures because I was not yet sure how I would rule on this issue. Having

20 now considered the parties’ arguments, I will exclude from consideration any testimony that

21 exceeds the scope of those disclosures.

22         The Brodeurs’ Rule 26(a) initial disclosures, dated August 22, 2019, identified Mr.
23 Brodeur as having “relevant, discoverable information . . . [r]egarding the claims of the
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 2 of 10




 1 underlying case and the damages at issue.” The Brodeurs did not supplement those disclosures.

 2 Defendant Elias Meneses’s initial disclosures, dated August 8, 2019, stated that Mr. Brodeur was

 3 “expected to testify to (sic) regarding the facts and circumstances surrounding the incident at

 4 issue hereto.” Meneses’s supplemental disclosures did not alter that description. Liberty

 5 requests that I exclude all testimony by Mr. Brodeur that goes beyond the facts and claims of the

 6 underlying state court lawsuit.

 7         Rule 26(a)(1)(A)(i) requires a party to provide to the other parties “the name . . . of each

 8 individual likely to have discoverable information—along with the subjects of that

 9 information—that the disclosing party may use to support its claims or defenses . . . .” One of

10 the purposes of Rule 26(a) is to aid the parties in deciding whether to depose or conduct other

11 discovery regarding the identified individuals.

12         Rule 37(c)(1) provides that, “[i]f a party fails to provide information or identify a witness

13 as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

14 supply evidence . . . at a trial, unless the failure was substantially justified or is harmless.” Thus,

15 I may exclude from trial any evidence that is not within the scope of the Rule 26(a) disclosures.

16 Shakespear v. Wal-Mart Stores, Inc., No. 2:12-cv-01064-MMD, 2013 WL 6498898, at *4 (D.

17 Nev. Dec. 10, 2013) (“[A]lthough there is a public policy to hear cases on their merits, there is

18 also a public policy against trial by ambush.”).

19         The Brodeurs’ counsel argues that his disclosure about “claims of the underlying case

20 and damages at issue” is meant to refer to this lawsuit, not to the state court lawsuit. I reject that

21 interpretation. It is the state court lawsuit that gives rise to the Brodeurs’ claims under the

22 insurance policy that is at issue in this case. The plain meaning of “the underlying case” in this

23 context is as a reference to that state court lawsuit. And there are no damages being sought in



                                                      2
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 3 of 10




 1 this case, only a declaration about coverage under the Policy. 1 I agree with Liberty’s request to

 2 limit the scope of Mr. Brodeur’s testimony to the facts and claims of the underlying state court

 3 lawsuit.

 4         Where a Rule 37 “sanction amount[s] to dismissal of a claim, the district court [is]

 5 required to consider whether the claimed noncompliance involved willfulness, fault, or bad

 6 faith, . . . and also to consider the availability of lesser sanctions.” R & R Sails, Inc. v. Ins. Co. of

 7 Pennsylvania, 673 F.3d 1240, 1247 (9th Cir. 2012) (citations omitted). Here, my limitations on

 8 evidence do not result in dismissal of a claim. However, they could significantly limit the

 9 Brodeurs’ ability to defend Liberty’s claim in this case. Thus, I am proceeding as if the

10 limitations are claim-dispositive under R&R Sails.

11         I do not find the Brodeurs’ disclosures to be in bad faith. But they were willful, in the

12 sense of intentional, and the fault of the Brodeurs. Their disclosures were within their control,

13 they had enough information to make appropriate disclosures, and there was nothing accidental

14 about them. But even if the Brodeurs “acted in good faith, their good faith alone would not be

15 enough to overcome the other factors.” Jacobsen v. Deseret Book Co., 287 F.3d 936, 954 (10th

16 Cir. 2002) (noting that prejudice to the other party still exists despite incomplete disclosures

17 made in good faith). Liberty was entitled to rely on the Brodeurs’ disclosures as to what they

18 would testify about at trial. To the extent that may have lulled them into a false sense of security

19 to forgo conducting depositions or further discovery, that is the Brodeurs’ fault. Allowing them

20 to testify beyond the scope of their disclosures would amount to trial by ambush. Shakespear,

21

22   1
     Similarly, Elias’s initial disclosures that the Brodeurs will testify “regarding the facts and
   circumstances surrounding the incident at issue hereto” must be interpreted as referring to the
23
   ATV accident. There is no other “incident at issue,” and the Brodeurs’ claims on the policy
   cannot be considered an “incident.”

                                                       3
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 4 of 10




 1 No. 2:12-cv-01064-MMD, 2013 WL 6498898, at *4.

 2          I have considered the availability of alternative sanctions, but none are proper in this

 3 case. Reopening discovery after such a long period and delaying the trial would punish Liberty

 4 and reward the Brodeurs’ failure to make proper disclosures. The Rules do not countenance

 5 allowing a party that failed to properly disclose information to reopen discovery this late.

 6 Limiting the testimony of Mr. Brodeur is appropriate under Rules 26 and 37.

 7                                         FINDINGS OF FACT

 8          1.      Jerry and Yvonne Brodeur are residents of Las Vegas, Nevada.

 9          2.      The Brodeurs own a cabin located in Kane County, Utah.

10          3.      Plaintiff Liberty Insurance Corporation issued a homeowners policy, Policy

11 Number H37-268-380615-40 (the Policy), that insured the Brodeurs’ Utah cabin from July 16,

12 2015 through at least July 16, 2016. ECF No. 40 at 5, ¶ 1.

13          4.      In May 2016, the Brodeurs visited their cabin with Chase Stewart (Yvonne

14 Brodeur’s son) and Chase’s friend Elias Meneses.

15          5.      The Brodeurs own a Yamaha Rhino all-terrain vehicle (ATV) that they took to their

16 Utah cabin during that visit.

17          6.      During that visit, the Brodeurs allowed Chase to drive the ATV with Elias as a

18 passenger.

19          7.      While Chase and Elias were in the ATV, the ATV turned over and Elias’s hand was

20 injured. ECF No. 40 at 6, ¶ 7.

21          8.      The accident occurred away from the Brodeurs’ property and not on the insured

22 location at the time of the accident. Id. at 6, ¶ 8.

23



                                                          4
             Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 5 of 10




 1             9.       Elias sued the Brodeurs for his injuries in the Eighth Judicial District Court, Clark

 2 County, Nevada. Id. at 6, ¶ 9; Ex. 5. 2

 3             10.      The Brodeurs made a claim under their two Liberty Homeowner’s Policies (one for

 4 the Utah cabin and one for their Las Vegas residence) as well as their LM General Insurance

 5 Company Auto Policies. The Brodeurs sought coverage and a defense for Elias’s lawsuit against

 6 them.

 7             11.      Liberty filed this action seeking a judicial determination that there is no coverage

 8 for the Brodeurs’ claims under any of their policies.

 9             12.      I previously ruled that the Brodeurs’ claims are not covered under either the Liberty

10 Homeowner’s Policy for the Las Vegas residence or their LM General Insurance Company Auto

11 Policies. ECF No. 35 at 6:17-23. Thus, the issue for trial is whether the Brodeurs have coverage

12 under their Utah homeowner’s policy (the Policy).

13             13.      That Policy excludes from coverage claims of bodily injury arising out of the

14 ownership or use of “motor vehicles or all other motorized land conveyances,” as well as the

15 entrustment of the vehicles or conveyances to another. Specifically, that Motor Vehicle Exclusion

16 states:

17                   Coverage E - Personal Liability . . . do[es] not apply to “bodily injury” . . . :

18                          ....

                        f. Arising out of:
19
                            (1) The ownership, maintenance, use, loading or unloading of motor
20                              vehicles or all other motorized land conveyances, including trailers,
                                owned or operated by or rented or loaned to an “insured”;
21
                            (2) The entrustment by an “insured” of a motor vehicle or any other
22                              motorized land conveyance to any person; or

23
     2
         References to “exhibits” are to the exhibits entered into evidence during the trial.

                                                           5
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 6 of 10




 1                       (3) Vicarious liability, whether or not statutorily imposed, for the
                             actions of a child or minor using a conveyance excluded in
 2                           paragraph (1) or (2) above.

 3 Ex. 1 at 11-12, Section II - Exclusions ¶ 1(f); ECF No. 40 at 5, ¶ 4.

 4          14.    The Brodeurs’ ATV is a motor vehicle or other motorized land conveyance as

 5 defined in the Policy.

 6          15.    Elias’s state court lawsuit asserts claims against the Brodeurs for vicarious liability

 7 and entrustment of the ATV to Chase Stewart.

 8          16.    The Policy includes an exception to the Motor Vehicle Exclusion. It states:

 9                       This exclusion does not apply to:
                            ….
10                          (4)     A vehicle or conveyance not subject to motor vehicle
                                    registration which is:
11                                  (a)     Used to service an “insured’s” residence.
                                    ....
12

13 Ex. 1 at 12, Section II - Exclusions ¶ 1(f)(4); ECF No. 40 at 6:3-11.

14          17.    At the time of the accident, the Brodeurs’ ATV had a decal issued by Oregon that

15 allowed the ATV to be operated in Oregon, California, Nevada, and Utah, based on reciprocity

16 among those states. Ex. 3 at 3; Ex. 4 at 4; Ex. 6; ECF No. 40 at 6, ¶ 11.

17          18.    The ATV was not registered in any state at or before the time of the accident. Ex. 2

18 at 2-3; Ex. 3 at 3.

19          19.    The ATV was being used for recreational purposes at the time of the ATV accident.

20 ECF No. 40 at 6, ¶ 10.

21                                     CONCLUSIONS OF LAW

22          1.     Under Nevada law, I “interpret an insurance policy from the perspective of one not

23 trained in law or in insurance, with the terms of the contract viewed in their plain, ordinary and

     popular sense.” Century Sur. Co. v. Casino West, Inc., 329 P.3d 614, 616 (Nev. 2014) (en banc)

                                                     6
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 7 of 10




 1 (quotation omitted). I “consider the policy as a whole to give reasonable and harmonious meaning

 2 to the entire policy,” and I should not interpret the policy in a way that leads to “an absurd or

 3 unreasonable result.” Id. (quotation omitted).

 4         2.      The parties agree that the Policy’s Motor Vehicle Exclusion applies because the

 5 ATV is a “motor vehicle or . . . other motorized land conveyance,” and the accident arose out of

 6 (1) the use of the ATV; (2) the entrustment by the Brodeurs of the ATV to their son; or (3) the

 7 Brodeurs’ vicarious liability for the actions of their son using the ATV. Ex. 1 at pages 11-12 of 16,

 8 Section II - Exclusions ¶ (1)(f); Order Granting in Part Liberty’s Motion for Summary Judgment

 9 (ECF No. 35 at 7).

10         3.      The parties agree that, because the exclusion applies, the defendants have the

11 burden to prove that an exception to the exclusion exists so that coverage is afforded to the

12 Brodeurs. ECF No. 69 at 4; ECF No. 70 at 5.

13         4.      An exception to the Motor Vehicle Exclusion exists for a vehicle that is “not subject

14 to motor vehicle registration” and is “used to service an ‘insured’s’ residence.” Ex. 1 at 12, Section

15 II - Exclusions ¶ (1)(f)(4); ECF No. 40 at 6:3-11. Both parts of this exception must be proven.

16         5.      This exception is ambiguous in several ways. First, it does not specify whether the

17 inquiry relates to this particular ATV or to the class or type of vehicle in general. For the

18 registration prong, Liberty argues that the language must refer to a “type of vehicle, and is not

19 concerned with fact-specific analyses of whether a particular vehicle will or will not be registered.”

20 ECF No. 70 at 9 (quoting Kimball v. New England Guar. Ins. Co., 642 A.2d 1347, 1349 (ME

21 1994)). But for the service prong, Liberty argues the opposite by saying “the exception cannot

22 apply when the vehicle is not being used to service the insured’s residence at the time of the

23 incident.” Id. at 14 (emphasis in original) (citing Bumgardner v. Terra Nova Ins. Co., 806 So.2d



                                                     7
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 8 of 10




 1 945, 949 (La. Ct. App. 2002)). That is the type of fact-specific analysis Liberty argues against

 2 based on Kimball.

 3          6.     The exception refers to “a vehicle . . . which is used to service an insured’s

 4 residence.” The use of the singular (as opposed to “types of vehicle . . . which are”) indicates this

 5 refers to the particular vehicle at issue, not its type. Moreover, painting with the broad brush of a

 6 type or category of vehicle can lead to disparate results. For instance, there are many different

 7 types of ATVs. An ATV could be designed, purchased, and used solely for recreation (e.g., riding

 8 on trails) or solely for work around a residence (e.g., clearing brush, plowing snow, moving

 9 furniture or equipment). The use could change over time.

10          7.     Next, the phrase “used to service an insured’s residence” is also ambiguous. 3 It

11 could reasonably be interpreted to include a vehicle that only occasionally services the residence,

12 and it does not state that the vehicle had to be servicing the residence at the time of the incident

13 giving rise to the claim. 4

14          8.     Liberty could have resolved these ambiguities by using clearer language. See ECF

15 No. 35 at 11. But it did not. Resolving these ambiguities against Liberty as I must, I interpret the

16 exception as referring to the Brodeurs’ ATV, not to its type.

17          9.       Even construing ambiguities in favor of the Brodeurs, there is insufficient

18 evidence to show the ATV was used to service the cabin at any time. I must “interpret ambiguities

19 in an insurance contract against the drafter, which is typically the insurer . . . . So, if an insurance

20

21   3
       I previously addressed this ambiguity in my order on the parties’ motions for summary
     judgment. ECF No. 35 at 10-12.
22   4
     The exception is also ambiguous in that it does not specify where the ATV would have to be
   subject to registration. Is the inquiry limited to where the ATV is located? If so, is that solely
23
   Utah, where the accident occurred? Is it Nevada, where the Brodeurs live? Is it both? Does the
   location include anywhere the ATV is taken? Nothing in the exception clarifies these questions.

                                                      8
          Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 9 of 10




 1 policy has any ambiguous terms, [I] will interpret the policy to effectuate the insured’s reasonable

 2 expectations.” Century Sur. Co., 329 P.3d at 616 (citation omitted). The only admissible evidence

 3 is that the ATV was being used for a recreational ride by Chase and Elias at the time of the accident.

 4 The Brodeurs could not reasonably expect that an ATV used one time for off-property recreation

 5 was “used to service” the cabin. 5

 6         10.     Because the Brodeurs have not satisfied their burden of proof as to the second part

 7 of the exception (that the ATV was used to service the cabin), I need not resolve whether the ATV

 8 was subject to motor vehicle registration in any jurisdiction.

 9         11.     Because there is no evidence the ATV was used to service the Brodeurs’ cabin, it

10 does not fall within the exception to the exclusion. Therefore, the Brodeurs are not entitled to

11 coverage under the Policy for the ATV accident that is the subject of the state court lawsuit.

12         12.     No party has presented any evidence or authorities regarding Liberty’s obligations

13 to defendant Elias Meneses under the Policy or otherwise. I therefore deny Liberty’s claims

14 regarding Meneses asserted in the Amended Complaint.

15                                               ORDER

16         I HEREBY ORDER that plaintiff Liberty Insurance Corporation is entitled to judgment in

17 its favor on Count One of the Amended Complaint (ECF No. 7) seeking a declaration as to its

18 obligations under the Utah homeowners Policy. I declare that Liberty has no obligation to defend

19

20
     5
     Indeed, when he submitted the claim, Mr. Brodeur admitted to Liberty that he did not have
21
   insurance on the ATV because he previously tried to insure it through Liberty’s “off-road
   division” but he encountered “such a run around” that “[i]t was a pain in the neck” so he gave up.
22
   Ex. 7 at 3-4. The Liberty claims agent responded that he would try to submit it under the
   homeowner’s policy, but he doubted that would work. Id. Mr. Brodeur’s admission that the
23
   ATV was not insured, and the fact that he tried to insure it separately, evidence his belief that the
   cabin Policy did not cover it.

                                                     9
        Case 2:19-cv-00457-APG-VCF Document 78 Filed 02/11/21 Page 10 of 10




 1 and indemnify Yvonne Brodeur and Gerard Brodeur in the underlying Nevada state court lawsuit

 2 based upon Liberty’s Utah homeowners policy number H37-268-380615-40.

 3        I FURTHER ORDER that Liberty Insurance Corporation and LM General Insurance

 4 Company are entitled to judgment in their favor on Counts Two, Three, and Four of the Amended

 5 Complaint, as set forth in my prior order partially granting summary judgment. See ECF No. 35 at

 6 6. I declare that Liberty Insurance Corporation and LM General Insurance Company have no

 7 obligation to defend or indemnify Yvonne Brodeur and Gerard Brodeur in the underlying Nevada

 8 state court lawsuit based upon the Nevada homeowner’s policy or the automobile policies at issue

 9 in those counts.

10        I FURTHER ORDER that all of the plaintiffs’ claims against Elias Meneses are dismissed

11 with prejudice.

12        I FURTHER ORDER the clerk of the court to enter judgment accordingly.

13        DATED this 11th day of February, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23



                                                  10
